Order, Supreme Court, New York County (Michael J. Obús, J.), entered on or about October 3, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish any special circumstances warranting a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). The mitigating factors asserted by defendant were adequately taken into account by the analysis under the Sex Offender Registration Act: Risk Assessment Guidelines and Commentary. Concur—Mazzarelli, J.P., Andrias, Moskowitz, Renwick and Richter, JJ.